                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3143

vs.                                                        ORDER

FREDERICK ALAN VOIGHT,

                   Defendant.


      This matter is before the Court on the defendant's objection (filing 26) to
the magistrate judge's orders setting the conditions of the defendant's release
(filing 15) and restricting certain conduct by the defendant's criminal defense
counsel (filing 16). The defendant's objection will be denied.
      The magistrate judge's orders were entered following the defendant's
initial appearance, at which the government expressed concerns about defense
counsel's contact with the defendant's alleged victims regarding what the
magistrate judge characterizes as a "note exchange or repayment plan." See
filing 14. Defense counsel explained that an unrelated third-party investor was
interested in acquiring technology owned by one of the defendant's companies.
So, the third-party investor was offering to exchange the now-worthless
promissory notes held by the defendant's alleged victims for preferred shares
in a new venture. This, counsel explained, was intended to clear up ownership
of the technology and eliminate any encumbrances that might result from the
defendant's companies or any claims against them or the defendant.
      The government's concern was that defense counsel's discussion of that
opportunity with the defendant's alleged victims went beyond the scope of
appropriate investigation or representation, and the magistrate judge agreed.
The primary focus of discussion on this issue at the initial appearance
concerned whether it was necessary for defense counsel to engage in those
conversations with the alleged victims, as opposed to talking with them about
the actual charges against the defendant and referring any discussion of a new
financial opportunity to other counsel who were responsible for the new
venture. While defense counsel suggested it would be difficult to avoid the
subject, it wasn't clear why, and the magistrate judge was not persuaded it was
necessary for defense counsel to engage with the alleged victims regarding the
note exchange opportunity other than to refer them to an outside advisor.
      Accordingly, the magistrate judge precluded both the defendant and his
defense counsel from contacting the alleged victims in this case "regarding any
note or exchange plan," but expressly provided that counsel was "not restricted
from conferring with victims/witnesses regarding the allegations in the
indictment, and they may refer victims/investors/noteholders to a neutral
outside attorney/advisor for discussions regarding any note exchange or a
repayment plan." Filing 16 at 1; see filing 15 at 2. The defendant objects to the
magistrate judge's orders.
      The defendant's primary argument, presented at some length in his
brief, is that the magistrate judge's orders—characterized by the defendant as
a "gag order"—are an unconstitutional prior restraint on speech in violation of
the First Amendment. Filing 27 at 11-20. Concomitant to that argument, the
defendant objects that the orders were entered without supporting evidence
being offered by the government, filing 27 at 12-15, and that they're unlawful
because they asymmetrically limit only the defendant and his counsel, filing
27 at 18-20.
      The problem with those arguments is that none of them were presented
to the magistrate judge. The First Amendment wasn't raised at all. Nor was



                                      -2-
any issue raised with respect to the factual basis for the government's
request—in fact, while there was some disagreement around the margins
about the extent to which defense counsel had actually been involved in
promoting or explaining the note exchange, there was no substantial
disagreement about the nature of the note exchange or the conduct that the
government sought to preclude. Rather, the most complete explanation of the
underlying conduct came from defense counsel, and the magistrate judge
clearly relied upon his explanation in reaching her decision.
      Simply put, a district judge's function under NECrimR 46.2(c) is to
review the magistrate judge's orders, and the Court cannot review the
magistrate judge's answer to a question she was never asked in the first place.
"[A] claimant must present all his claims squarely to the magistrate judge, that
is, the first adversarial forum, to preserve them for review." Madol v. Dan
Nelson Auto. Grp., 372 F.3d 997, 1000 (8th Cir. 2004); accord Ridenour v.
Boehringer Ingelheim Pharm., Inc., 679 F.3d 1062, 1067 (8th Cir. 2012); see
Roberts v. Apfel, 222 F.3d 466, 470 (8th Cir. 2000); United States v. Simeon,
115 F. Supp. 3d 981, 996-97 (N.D. Iowa 2015); Britton v. Astrue, 622 F. Supp.
2d 771, 776 (D. Minn. 2008) Motorola, Inc. v. Alexander Mfg. Co., 786 F. Supp.
808, 810 (N.D. Iowa 1991). If the defendant wants to press his First
Amendment argument, or question the sufficiency of the government's
evidentiary showing, he should present those arguments to the magistrate
judge in the first instance by asking her to review the conditions of his release.
See 18 U.S.C. § 3142(c)(3); NECrimR 46.2(b).
      Toward the end of his brief, the defendant also suggests that his Sixth
Amendment right to the effective assistance of counsel and his Fifth
Amendment right to due process of law are implicated by the magistrate
judge's orders. Filing 27 at 20-25. It's not clear that these arguments were



                                      -3-
presented to the magistrate judge either, at least on those grounds. See filing
14. But the question of effective representation was generally raised—it was
just that defense counsel was unable to persuasively articulate why discussion
of the note exchange was necessary for them to represent their client. See filing
14. And even now, the defendant's arguments seem to be premised on the
assumption that counsel's access to witnesses, and inquiry into relevant
matters, is somehow impaired—which is contrary to the express provision that
counsel is "not restricted from conferring with victims/witnesses regarding the
allegations in the indictment."
      In other words, the defendant's Fifth and Sixth Amendment arguments
suffer from the same deficiency as his First Amendment argument: the Court
has little doubt that the magistrate judge would have permitted counsel to
inquire about any matters relevant to the defendant's case, if only counsel had
explained how they were relevant. If counsel manages to think of something,
they're free to take it to the magistrate judge, and then to the undersigned if
they're dissatisfied with the magistrate judge's resolution of any issues that
the magistrate judge is actually asked to decide. In the meantime,


      IT IS ORDERED that the defendant's objection (filing 26) to the
      magistrate judge's orders (filing 15 and filing 16) is overruled.


      Dated this 29th day of November, 2018.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge




                                      -4-
